UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7485


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PEDRO F. HILL, a/k/a Pedro Falcon Hill,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00028-REP-1)


Submitted:   January 16, 2013             Decided:    March 6, 2013


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pedro F. Hill, Appellant Pro Se. Matthew Childs Ackley, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pedro Falcon Hill appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

of    sentence       based    on     Amendment      750   to   the     U.S.      Sentencing

Guidelines       Manual      (2011).        We     have   reviewed     the    record     and

conclude      the    district       court    did    not   abuse      its   discretion     in

denying the motion.               See United States v. Stewart, 595 F.3d 197,

200    (4th    Cir.       2010)    (standard       of   review).       Accordingly,       we

affirm for the reasons stated by the district court.                             See United

States    v.    Hill,       No.     3:07-cr-00028-REP-1        (E.D.       Va.    Aug.   22,

2012).     Furthermore, we deny Hill’s motion to appoint counsel.

We    dispense      with     oral    argument      because     the    facts      and   legal

contentions         are    adequately       presented     in   the    materials        before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                              2